ROBERTS, Justice,
dissenting.
The Commonwealth Court properly enjoined a clear violation of the Milk Marketing Law. Unlike the majority, I would affirm the decree.
Appellants, Kreider Dairy Farms and Noah Kreider and Sons, own two tracts of land on wáich they conduct their dairy farming operations. Tract 1 was the first parcel they acquired. On this tract appellants house and feed their dairy cows, and grow feed crops. Also included on this tract is a milk processing plant, as well as a retail store where milk is sold below prevailing retail prices established for the milk district by the Milk Marketing Board. It is agreed that sales below retail at this store are permissible under the “jug-dealer” exemption contained in section 402 of the Milk *275Marketing Law, Act of April 28, 1937, P.L. 417, as amended, 31 P.S. § 700j-402 (Supp.1981).
Tract 2 is a smaller parcel located approximately 3.5 miles from Tract 1 and accessible from Tract 1 by public roads. The tract was acquired by appellants in 1974 after the Tract 1 dairy farm and milk production facility had been in operation for some time. This second tract was acquired to supplement feed production for the Tract 1 operation. The parties have stipulated that the tracts of farmland, buildings, equipment and livestock are operated by appellants “as a single operation, with the same owners, management, employees and equipment, and that the accounting for the operation is recorded as a single entity, all without distinction based on any fact of contiguity of real estate.”
In 1979, after field investigation, the Milk Marketing Board determined that appellants were operating a retail milk outlet on the second tract where, without Board approval, milk was being advertised and sold at prices below minimum prices. The exclusive source of milk for sale at this second outlet was the first tract’s production facilities. The Board determined that, unlike the first retail outlet, this second retail outlet was not within the “jug-dealer” exemption of section 402.
The Board filed a complaint in equity and petition for preliminary injunction in the Commonwealth Court seeking to prohibit appellants’ alleged violation of the Milk Marketing Law. At a hearing before Judge Craig on the request for preliminary relief, the Board presented evidence indicating that the pricing structure in the area where appellants’ stores were located had begun to deteriorate because of appellants’ pricing practices. One retailer had begun to charge prices below the minimum prices set for the area to “meet the competition.” Judge Craig granted preliminary relief. No appeal was taken and, after a stipulation that no further evidence would be presented, the preliminary injunction was made permanent. This appeal followed.
Section 402 of the Milk Marketing Law provides:
*276“The board may, by official order, exempt from the license requirements provided by this act milk dealers or handlers who purchase or handle milk in a total quantity not exceeding one thousand five hundred pounds in any month, and milk dealers or handlers selling milk in any quantity only in markets of a population of one thousand, or less, for local consumption. The board may, by official order, exempt stores, or any class thereof, from the license requirements provided by this act. However, milk dealers or handlers exempted by this section from the license requirements of this act shall continue to be subject to all the other provisions of this act relating to milk dealers or handlers: Provided, however, That in cash sales of milk to consumers if he shall have produced all the milk on the farm where sold and such milk has at no time left the producer’s farm prior to its sale to the consumer and he shall have neither purchased, handled or received any milk from other producers or handlers for cash sale or any other purpose and his total sales to consumers do not exceed two gallons to any one consumer in any one day, the producer so selling milk shall be exempt from the provisions of this act” (emphasis added).
Thus the sole inquiry is whether the milk “has at no time left the producer’s farm prior to its sale to the consumer.” Regardless of the majority’s conclusion that appellants’ two tracts were integrated, there remains the fact that milk produced on Tract 1 was transported approximately 3.5 miles on public roads to the second retail outlet. The milk, therefore, left the farm before being sold, and the exemption is not available to appellants. As Judge Craig stated,
“[t]he milk produced on the main parcel necessarily leaves the farm when transported along public roads, not part of the farm, to reach the smaller parcel on which it is sold at the second store. Although the milk thus is returned to the farm, it is impossible to say that it has ‘at no time’ left the farm.”
In sustaining the constitutionality of the Milk Marketing Law and the “jug-dealer” exemption, this Court has observed:
*277“In Section 402, the Legislature has set forth the conditions under which farmer-producers may sell directly to consumers the milk of their herds produced on their farms without disrupting or endangering effective regulation of the remaining industry. In exempting the producer-handler, the Legislature not only sought to aid him in selling such milk but also to give recognition to the historical custom that individual self-sufficient farm activity has traditionally been free of many forms of licensing and regulations. This exemption is an acknowledgement by the Legislature of the need to permit the local, family farm to continue to function unregulated by the Milk Control Commission [(now Milk Marketing Commission)] in this particular activity.”
Milk Control Comm’n v. Battista, 413 Pa. 652, 657, 198 A.2d 840, 842 (1964). Manifestly, this very “disruption” and “endangerment” of “effective regulation of the remaining industry” has occurred here. Because of appellants’ “chain-store” operation, at least one retail outlet not belonging to appellant has violated minimum price regulations. The majority’s endorsement of this “chain-store” device will encourage further violations, both here and throughout the Commonwealth.
I must dissent.